Citation Nr: 0638411	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to May 1969 and from February 1972 to 
January 1991.  He served in Vietnam and was wounded in 
action.

Procedural history

In May 1991, the veteran filed a claim of entitlement to 
service connection for a back disability.  His claim was 
denied in a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington.  
The veteran filed a notice of disagreement in August 1993, 
and the RO issued a statement of the case (SOC) on January 6, 
1994.  The veteran filed a substantive appeal (VA Form 9) in 
February 1994 which referred to other issues but did not 
mention the back issue.  The RO therefore deemed the 
veteran's appeal to not have been perfected.  However, on 
April 11, 1994 the veteran's representative filed a statement 
(VA 1-646) which specifically indicated that an appeal was 
being taken as to the back issue.  That statement was timely 
filed - although it was filed over 60 days after the SOC was 
issued, it was filed within one year after the initial rating 
decision was issued in July 1993.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302. 
The RO did not recognize this, and the appeal lay dormant for 
a number of years.

In April 2002, the veteran contacted the RO, "requesting a 
re-opening of my claim for lower back injury".  In a July 
2003 rating decision, the RO declined to "reopen" the 
claim.  The veteran duly appealed.  In an April 2004 SOC, the 
RO "reopened" the claim and denied it on its merits.
 
In November 2005, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge (VLJ) 
at the RO.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Notwithstanding that at that point the Board had jurisdiction 
over this case, the RO continued to develop evidence, to 
include scheduling a fee basis examination in December 2005.  
The RO subsequently issued two additional supplemental 
statements of the case (SSOC), in June 2006 and in July 2006.  
The former SSOC determined that new and material evidence had 
not been submitted which was sufficient to "reopen" the 
claim.  However, the July 2006 SSOC reopened the claim and 
denied it on the merits.  The RO also issued two letters 
providing additional notice under the Veterans Claims 
Assistance Act of 2000 (the VCAA), in March 2006 and in 
August 2006.  The veteran's claims folder was ultimately 
forwarded by the RO to the Board in October 2006.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran currently has a back disability, diagnosed as 
spondylolisthesis at L5-S1 with degenerative arthritis at L1-
2. 

2.  During service, the veteran complained of back pain in 
1988; no back disorder was diagnosed until 2001.

3.  The competent medical evidence of record indicates that 
there is no connection between the veteran's current back 
disorder and his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
veteran's military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.307 (2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a back disability.  In essence, he contends that his back 
problems started with an incident in 1988, which he described 
in detail during his November 2005 personal hearing.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in numerous SOCs and 
SSOCs.  See, in particular, the April 2004 SOC, pages 7-12.  
Crucially, the veteran was informed of what was required of 
him, and of VA's duty to assist him in the development of his 
claim, in a VCAA letter dated June 20, 2002.  in pertinent 
part, that letter stated:

Most claims require evidence of inservice incurrence or 
aggravation of a disease or injury, or an event which 
occurred in service that caused an injury or disease.  
The information and evidence of record should show that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability.  In addition, the 
evidence considered should show that the disability or 
symptoms may be associated with the claimant's active 
military service.

See the June 20, 2002 VCAA letter, page 2 [emphasis as in 
original].

Evidently to eliminate any confusion in the veteran's mind, 
the RO sent a final VCAA letter dated August 16, 2006 which 
served to fully inform, all at once, of the VCAA 
requirements.

Specifically, the veteran was advised in the August 2006 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records from the military, 
Social Security Administration and the VA medical system.  
The August 2006 VCAA letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The August 2006 letter stated: ". 
. . you must give us enough information about the evidence so 
that we can request it from the person or agency that has it. 
If the holder of the records declines to give it to us, or 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency." [Emphasis 
as in original].

Finally, the Board notes that the August 2006 VCAA letter 
specifically requested of the veteran: "Please review your 
records and make certain you haven't overlooked any important 
evidence." This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which as noted in the Introduction 
was by rating decision in July 1993.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication of the claim in July 
1993April 2000 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the June 2002 VCAA letter, and his claim was readjudicated 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice. Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
and his representative have pointed to no prejudice in the 
timing of the VCAA notice.



Finally, there has been a significant recent Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and (2) existence 
of a disability, are not at issue.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disabilities. As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element in the July 2002 VCAA letter..

The veteran has received appropriate Dingess notice via two 
communications from the RO: a letter which specifically set 
out the requirements of Dingess in March 2006, and the August 
2006 summary VCAA letter, which included Dingess language on 
pages 5and 6. 

In any event, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's back disability.  
Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 

In particular, the RO has obtained reports of VA and private 
treatment of the veteran, which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in September 1991 and most recently in December 2005, the 
results of which will be discussed below.  The report of the 
December 2005 medical examination reflect that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

The Board observes in passing that during the November 2005 
hearing at the RO, the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) was discussed.  In that case, the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed in-service injury and current 
disability.  As discussed elsewhere in this decision, the 
December 2005 fee basis examination provided the sought-after 
nexus opinion.  No further examination or nexus opinion is 
necessary.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He has 
been represented by his service organization.  He testified 
at a personal hearing which was chaired by the undersigned 
VLJ.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2006).



In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

Analysis

Initial matter

As has been described in some detail in the procedural 
history provided in the Introduction, in April 1994 the 
veteran duly perfected an appeal as to the July 1993 denial 
of his initial claim of entitlement to service connection for 
a back disability.  This perfected appeal was not recognized 
at the time by the RO.  The RO has more recently denied the 
claim at times based on the veteran's purported failure to 
submit new and material evidence sufficient to "reopen" the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This 
approach is incorrect, since there was never a final decision 
as to the original 1991 claim.  However, the RO has also 
conducted  de novo review of the issue based on all of the 
evidence on more than one occasion, most recently in the July 
2006 SSOC. 

After having carefully considered the matter, the Board finds 
that the veteran has been accorded due process by the RO, in 
that it has addressed his claim on its merits, and that it 
may adjudicate the claim without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Discussion

The veteran contends that his current back disability had its 
inception in an October 1988 incident in which "my foot 
slipped out from under me and I went up in the air and came 
down right on . . . my tailbone."  [See the November 2005 
hearing transcript, page 5]. 

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to the first Hickson element, current 
disability, there is ample evidence of a low back disorder.  
The most recent diagnosis, provided by the fee basis examiner 
in December 2005, was spondylolisthesis at L5-S1 with 
degenerative arthritis at L1-2.

Turning to the second Hickson element, in-service disease or 
injury, the Board will separately discuss disease and injury.

There is no evidence of any back disorder in the veteran's 
service medical records.  In addition, there is no evidence 
of arthritis during the one year presumptive period after his 
retirement from service in January 1991.   Treatment records 
of the veteran dated as a retiree in June and July 1991 
indicated that the veteran denied back pain, the back was 
described as "OK in general", and x-rays were pertinently 
negative.  A March 1998 VA compensation and pension (C&P) 
examination contained no reference to back problems.  It 
appears that arthritis of the lumbar spine was initially 
diagnosed in 2001.

Concerning in-service injury, the Board has no reason to 
doubt that the veteran slipped and fell in 1988 as he 
described under oath.  Moreover, his service medical records 
contain references to complaints of back pain in October 
1988.  Element (2) is satisfied to that extent.

The crucial element in the case is Hickson element (3), 
medical nexus.  There is of record only one competent medical 
opinion, that of the December 2005 fee basis examiner.  His 
report indicates that he physically examined the veteran and 
thoroughly reviewed the veteran's entire medical history.  
That history included the in-service complaints of back pain 
in 1988 referred to above, as well as a pertinently negative 
examination report and no back complaints in November 1990, 
shortly before the veteran retired from military service, as 
well as the negative findings in June and July 1991, 
described above.  Thereafter, there were no back complaints 
until approximately 2001, at which time the veteran reported 
back pain in conjunction with lifting heavy objects working 
for the United States Postal Service (USPS).  As noted above, 
a 1998 VA C&P examination did not indicate that back problems 
existed at that time.     

The December 2005 examiner concluded that it was less likely 
than not that the veteran's current back disability was 
related to his military service and more likely related to 
his post-service duties with USPS.  The examiner based his 
conclusion on the fact that medical reports from 1990-91, 
around the time that the veteran retires, were negative, as 
well as the fact that the veteran's duties at USPS involved 
lifting heavy (70 pounds or more) objects.

The examiner's opinion appears to be congruent with the 
medical evidence of record, much of which has already been 
described.  The service medical records do not indicate any 
specific back problems, and the immediate post-service 
medical records from June and July 1991 are negative.  Then 
there is a gap of several years, during which the veteran 
became employed at USPS.  After this, a back disorder was 
diagnosed.  Also of significance are June and July 2001 
medical reports, which focused on the veteran's work at USPS 
and did not mention his military history at all.  B.J.P., 
M.D. described the veteran's job duties as follows:

Essentially, his work requires him to unstrap and then 
unsleeve mail, primarily standing in one direction off a 
conveyor belt.  He does this 10-12 hours a day, six days 
a week. . . . He denies . . . severe significant 
trauma."

In addition, a November 2001 VA radiology report stated: 
"Vet with c/o pain in the low back and bilateral [sacroiliac 
joints] -  repetitive lifting/twisting with packages on the 
job at the post office." Thus, the evidence of record shows 
no back complaints from 1998 until 2001.

There is no competent medical opinion evidence to the 
contrary of that presented by the December 2005 examiner.  To 
the extent that the veteran himself ascribes his back 
disability to his military service or any incident thereof, 
it is well established that lay persons without medical 
training, such as the veteran, are not competent to provide 
competent medical opinions on medical matters such as 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion as to the cause of his 
current back disability is entitled to no weight of probative 
value. 

The Board has also considered the veteran's contentions to 
the effect that he has had back problems since service. The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, which has been discussed in the law and 
regulations section above.

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.

In this case, as noted by the Board above, there is a 
conspicuous lack of treatment, or even of complaints, 
referable to the veteran's back from the time he left 
military service in January 1991 to approximately a decade 
later.  The lack of back complaints and physical findings in 
June and July 1991 has been described above.  A VA C&P 
examination in September 1991 also failed to reference any 
back problems, as did the March 1998 C&P examination.  
Finally, the 2001 private medical records which initially 
documented a back disorder was notably silent concerning 
military service or continual symptoms thereafter.  Indeed, 
the quotes provided above make it clear that the back problem 
began and was related to the veteran's post-service 
employment at USPS. 

In short, the Board finds that the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention made 
by the veteran that he experienced continuous back 
symptomatology since service.  The medical records are highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition].  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court noted that the continuity of symptomatology provisions 
of section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus. As discussed above, such medical 
nexus evidence is lacking in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current back disorder to his 
military service.  Hickson element (3) has not been 
satisfied, and the claim fails on this basis.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim. Accordingly, the benefit sought on appeal is 
denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


